The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 44-57, 64-65, 72, 77-78, and 104 are pending for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-57, 64-65, 72, 77-78, and 104 are rejected on the ground of nonstatutory double patenting as being unpatentable over (a) claim 1-13, of US Patent No. 9,636,410, in view of O’Hagan et al. (US20030170273A1).
The structure of the stable oil-in-water emulsion comprising particles recited in the instant claims and in the issued claims are identical in structure and composition.  The instant claims differ from the issued claims to the extent that they are drawn to a composition comprising an RNA and the stable oil-in-water emulsion comprising particles recited in the patented claims.  However, it would have been obvious to the ordinary skilled artisan at the time of the instant invention to have designed the compositions of the instant claims because it was known in the art that emulsions are known to be useful for the formulation and delivery of RNA into cells.  See O’Hagan et al., which teaches that combining RNA with a delivery system, such as an oil-in-water emulsion, enhances the efficacy of the RNA, see the following paragraph of O’Hagan et al:
[0008] “[T]he present invention is based in part, on the surprising discovery that the use of type 1 interferon inducers, such as double-stranded RNA (dsRNA), in combination with one or more antigen delivery systems e.g., submicron oil-in-water emulsions, cationic lipids, liposomes…provides for significantly higher antibody titers to a co-administered antigen, than 
Thus, there was clear teaching, suggestion, and motivation for the ordinary skilled artisan, at the time of the instant invention, to utilize a stable oil-in-water emulsion as a delivery system for RNA, because the prior art teaches that this type of delivery system enhances the efficacy of the RNA. 













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633